Exhibit 10.1




 

JOINDER AND AMENDMENT NO. 1 TO REVOLVING CREDIT AND TERM LOAN AGREEMENT


This AMENDMENT NO. 1 TO REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Amendment”) is entered into as of January 31, 2019 among (i) THE COOPER
COMPANIES, INC., a Delaware corporation (the “Company”), (ii) COOPERVISION
INTERNATIONAL HOLDING COMPANY, LP, an entity organized under the laws of England
and Wales and registered in Barbados as an External Company under the laws of
Barbados (“CooperVision International”, and together with the Company, the
“Existing Borrowers”), (iii) COOPERSURGICAL NETHERLANDS B.V., a Netherlands
private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) (“Cooper Netherlands”), (iv) COOPERVISION MANUFACTURING COSTA
RICA, S.R.L., a Costa Rican limited liability company (“Cooper Costa Rica”), (v)
the Lenders (defined below) executing signatures page hereto, and (vi) KEYBANK
NATIONAL ASSOCIATION, as the administrative agent (the “Administrative Agent”).


RECITALS:


A.    WHEREAS, the Existing Borrowers, the Administrative Agent and the lenders
party thereto (each, a “Lender” and collectively, the “Lenders”) are parties to
the Revolving Credit and Term Loan Agreement, dated as of March 1, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);
B.    WHEREAS, the Existing Borrowers have requested that the Credit Agreement
be modified to allow for additional Revolving Borrowers thereunder; and
C.    WHEREAS, in connection with the foregoing, the Borrowers, the
Administrative Agent and the Lenders party hereto, which constitute the Required
Lenders, desire to amend the Credit Agreement to modify certain provisions
thereof.
AGREEMENT:


In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrowers, the Administrative Agent and the Lenders
party hereto agree as follows:


NAI-1506002948v15



--------------------------------------------------------------------------------




Section 1. Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall be defined in accordance
with the Credit Agreement.
Section 2.     Amendment to Section 1.01 of the Credit Agreement. Section 1.01
of the Credit Agreement is hereby amended to add the following new definitions
thereto in appropriate alphabetical order:
“Additional Revolving Borrower” means any Revolving Borrower that becomes a
Borrower hereunder on or after the Amendment No. 1 Effective Date pursuant to
Section 2.21 hereof.
“Additional Revolving Borrower Joinder Agreement” means a joinder to this
Agreement executed pursuant to Section 2.21 hereof in a form reasonably
acceptable to the Administrative Agent and executed by the Administrative Agent,
the Company and the Additional Revolving Borrower(s) becoming a party to this
Agreement.
“Amendment No. 1” means Joinder and Amendment No. 1 to Revolving Credit and Term
Loan Agreement among the Borrowers, the Administrative Agent and the Lenders
party thereto dated as of the Amendment No. 1 Effective Date.
“Amendment No. 1 Effective Date” means January 31, 2019.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Cooper Costa Rica” means CooperVision Manufacturing Costa Rica, S.R.L., a Costa
Rican limited liability company.
“Cooper Netherlands” means CooperSurgical Netherlands B.V., a Netherlands
private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid).
Section 3.     Amendment to Section 1.01 of the Credit Agreement. Section 1.01
of the Credit Agreement is hereby amended to amend and restate the definition of
“Revolving Borrowers” in its entirety as follows:
“Revolving Borrowers” means, collectively, (a) the Company, (b) CooperVision
International, (c) Cooper Netherlands, (d) Cooper Costa Rica and (e) any other
Additional Revolving Borrower, and “Revolving Borrower” means each of them
individually.
Section 4.     Amendment to Article I of the Credit Agreement. Article I of the
Credit Agreement is hereby amended to add the following new Section 1.06
immediately following Section 1.05 thereof:
Section 1.06    Dutch Terms. In this Agreement, where it relates to an entity
incorporated in the Netherlands, a reference to:


NAI-1506002948v15



--------------------------------------------------------------------------------




(i) a “director” means a managing director (bestuurder) and “board of directors”
means its managing board (bestuur);
(ii) an “action to authorize” or “duly authorized”, where applicable, includes
without limitation any action required to comply with the Dutch Works Council
Act (Wet op de ondernemingsraden);
(iii) any “proceeding under any bankruptcy or insolvency law”, “bankruptcy”,
“insolvency”, or “dissolution” includes a Dutch entity being declared bankrupt
(failliet verklaard) or dissolved (ontbonden);
(iv) “bankruptcy, insolvency, receivership or similar proceeding” or
“liquidation proceeding” (or words of similar import) includes an application
for moratorium (surseance van betaling) and the appointment of a receiver,
liquidator, custodian, trustee includes the appointment of an administrator and
that a moratorium has been granted (surseance verleend);
(v) any procedure or step taken in connection with an insolvency proceeding
includes such Dutch entity having filed a notice under Section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990) or Section 60 of the
Social Insurance Financing Act of the Netherlands (Wet Financiering Sociale
Verzekeringen) in conjunction with Section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990);
(vi) a “trustee” in any bankruptcy or insolvency proceeding includes a curator;
(vii) an “administrator” includes a bewindvoerder;
(viii) an “attachment” includes a beslag;
(ix) “gross negligence” means grove schuld;
(x) “indemnify” means vrijwaren;
(xi) “negligence” means schuld;
(xii) “bad faith” means kwade trouw; and
(xiii) “willful misconduct” means opzet.
Section 5.     Amendment to Section 2.02(b) of the Credit Agreement. Section
2.02(b) of the Credit Agreement is hereby amended by deleting the last sentence
of such Section and replacing it with the following:
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the applicable Borrower to
repay such Loan in accordance with the terms of this Agreement.
Section 6.     Addition of Section 2.21 to the Credit Agreement. Article II of
the Credit Agreement is hereby amended to add the following new Section 2.21
thereto immediately following Section 2.20 of the Credit Agreement:


NAI-1506002948v15



--------------------------------------------------------------------------------




Section 2.21    Designation of Additional Revolving Borrowers.
(a)    Designation. Subject to the terms and conditions of this Section 2.21,
the Company may, at any time or from time to time on or after the Amendment No.
1 Effective Date, upon not less than 5 Business Days’ notice (or such shorter
period which is reasonably acceptable to the Administrative Agent) to the
Administrative Agent (which shall promptly notify the Lenders thereof), request
the designation of a wholly-owned Subsidiary as an Additional Revolving Borrower
hereunder, provided that subject to the satisfaction of the applicable
conditions precedent set forth in Amendment No. 1, Cooper Netherlands and Cooper
Costa Rica have each been designated as an Additional Revolving Borrower as of
the Amendment No. 1 Effective Date. Each such notice shall specify (A) the name
of the applicable Subsidiary and (B) its jurisdiction of organization.
(b)    Effect of Designation. Upon the satisfaction of the conditions specified
in paragraph ‎(c) of this Section 2.21, the applicable designated Additional
Revolving Borrower shall become a party to this Agreement as a Revolving
Borrower and a Borrower hereunder and, subject to the terms and conditions of
this Agreement, such Additional Revolving Borrower shall be entitled to borrow
Revolving Loans or request the issuance of Letters of Credit hereunder (and, in
each case, such Additional Revolving Borrower shall have and shall assume all of
the obligations of a Borrower hereunder). The Administrative Agent shall
promptly notify the Lenders of the effectiveness of any such designation.
(c)    Conditions to Designation. The designation by the Company of any
Subsidiary as an Additional Revolving Borrower hereunder shall be subject to the
satisfaction of the following conditions (including delivery to the
Administrative Agent of the following documents, each of which shall be
reasonably satisfactory to the Administrative Agent in form and substance or may
be waived by the Administrative Agent in its sole discretion) and such
designation shall become effective on the date on which all such conditions are
satisfied (or so waived):
(A)
immediately prior to and after giving effect to such designation, no Default
shall have occurred and be continuing;

(B)
in the case of Cooper Netherlands and Cooper Costa Rica, each Existing Borrower
and each such Additional Revolving Borrower shall have executed Amendment No. 1
and in the case of any Additional Revolving Borrower becoming a party hereto
after the Amendment No. 1 Effective Date, the Administrative Agent shall have
received an Additional Revolving Borrower Joinder Agreement, duly completed and
executed by the Company, such Additional Revolving Borrower and the
Administrative Agent;

(D)
the Administrative Agent shall have received a certificate of an Authorized
Officer of the Company to the effect that the conditions to such designation set
forth in this Section 2.21 shall be satisfied;

(E)
the Administrative Agent shall have received such proof of corporate or other
action, incumbency of officers, legal opinion and other documents as are
consistent with those delivered by the Borrowers pursuant to ‎Section 4.01 on
the Closing Date as the Administrative Agent shall reasonably request, all in
form, content and scope substantially consistent with those delivered by the
Borrowers on the Closing Date; and



NAI-1506002948v15



--------------------------------------------------------------------------------




(F)
to the extent requested by the Administrative Agent or any Lender at least three
(3) Business Days in advance of the effectiveness of such designation, the
Administrative Agent or such Lender shall have received all documentation and
other information with respect to such Subsidiary required by regulatory
authorities under applicable Sanctions Laws and Regulations or the Beneficial
Ownership Regulation.

(d)    Inability to Lend. If (a) by reason of the fact that any Additional
Revolving Borrower is organized in, or conducts business in, a jurisdiction
outside the United States (including, for purposes of this Section 2.21(d),
Puerto Rico) (other than the Netherlands or Costa Rica), it is unlawful, in the
sole determination of any Lender, for such Lender (or its applicable lending
office) to make or maintain Loans to such Additional Revolving Borrower or (b)
on or after the date hereof, it becomes unlawful for any Lender (or its
applicable lending office) to perform any of its obligations as contemplated by
this Agreement or make, maintain or fund any of its Loans to any Additional
Revolving Borrower, and such Lender shall so notify the Administrative Agent,
the Administrative Agent shall forthwith give notice thereof to the other
Lenders and the Company, whereupon until such Lender notifies the Company and
the Administrative Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Lender to make or maintain Loans to such
Additional Revolving Borrower shall be suspended.
Section 7.     Amendment to Section 5.02 of the Credit Agreement. Section 5.02
of the Credit Agreement is hereby amended by (i) deleting the “and” at the end
of clause (c) thereof, (ii) deleting the “.” at the end of clause (d) thereof
and replacing it with “; and”, and (iii) adding the following new clause (e)
immediately following clause (d) thereof:
(e)    solely to the extent that any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, any change in the
information provided in any Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified in parts (c) or (d) of
such certification.
Section 8.     Amendment to Section 6.02 of the Credit Agreement. Section
6.02(a) of the Credit Agreement is hereby amended by deleting each reference to
“CooperVision International” and replacing it with “any Borrower”.
Section 9.     Amendment to Section 9.01 of the Credit Agreement. Section 9.01
of the Credit Agreement is hereby amended by deleting each reference to
“CooperVision International” and replacing it with “any Borrower (other than the
Company)”.
Section 10.     Amendment to Section 10.18 of the Credit Agreement. Section
10.18 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:
Section 10.18    Several Liability of CooperVision International and Additional
Revolving Borrowers. Notwithstanding anything in this Agreement or any other
Loan Document to the contrary, the Obligations of (x) CooperVision International
hereunder and (y) each Additional Revolving Borrower, in each case, shall be
several (and not joint) and each of CooperVision International and each
Additional Revolving Borrower shall only be liable for any Loans and any other
Obligations incurred directly by it and shall not be liable for any of the
Obligations of the Company or any other Loan Party hereunder. The foregoing
shall not in any way limit the guaranty obligations of the Company pursuant to
Article IX hereof or the guaranty obligations of any Subsidiary Guarantor under
the Subsidiary Guaranty.


NAI-1506002948v15



--------------------------------------------------------------------------------




Section 11.     Joinder. Subject to the effectiveness of this Amendment pursuant
to Section 12 of this Amendment and the satisfaction of the conditions precedent
set forth in Section 13 of this Amendment, each of Cooper Netherlands and Cooper
Costa Rica hereby acknowledges, agrees and confirms that, by its execution of
this Amendment, it shall become an Additional Revolving Borrower under the
Credit Agreement in accordance with Section 2.21 of the Credit Agreement (as
amended by this Amendment) and shall be fully bound by, and subject to, all of
the covenants, terms, obligations (including, without limitation, all payment
obligations) and conditions of the Credit Agreement applicable to a “Revolving
Borrower,” “Borrower,” or a “Loan Party” as though originally party thereto as a
“Revolving Borrower,” “Borrower” and a “Loan Party”, and each of Cooper
Netherlands and Cooper Costa Rica shall be deemed a “Revolving Borrower,” a
“Borrower” and a “Loan Party” for all purposes of the Credit Agreement and the
other Loan Documents from and after the date hereof. By its signature below,
each Existing Borrower and each Subsidiary Guarantor, each Lender party hereto
and the Administrative Agent hereby agree and consent to each of Cooper
Netherlands and Cooper Costa Rica becoming bound by, and subject to, the terms
and conditions of the Credit Agreement as provided herein, and agree and
acknowledge that each of Cooper Netherlands and Cooper Costa Rica shall be
subject to the terms and conditions of the Credit Agreement provided therein, in
each case as fully and the same as if Cooper Netherlands and Cooper Costa Rica
were originally party thereto as a “Revolving Borrower,” “Borrower” and a “Loan
Party”. Each of Cooper Netherlands and Cooper Costa Rica acknowledges and
confirms that it has received a copy of the Credit Agreement, this Amendment,
the other Loan Documents and all exhibits, annexes and schedules thereto and has
reviewed and understands all of the terms and provisions thereof.


NAI-1506002948v15



--------------------------------------------------------------------------------




Section 12.     Effectiveness of Amendment. This Amendment shall be effective on
the date upon which each of the following conditions precedent has been
satisfied (the “Effective Date”):
(a)    This Amendment shall have been executed by the Existing Borrowers, Cooper
Netherlands, Cooper Costa Rica, each Subsidiary Guarantor, the Administrative
Agent and the Required Lenders, and counterparts hereof as so executed shall
have been delivered to the Administrative Agent.
(b)    The Administrative Agent shall have received all documented out-of-pocket
expenses (including reasonable fees and disbursements of counsel to the
Administrative Agent, to the extent invoiced on or prior to the Effective Date)
in connection with the preparation, negotiation and effectiveness of this
Amendment and the other documents being executed or delivered in connection
herewith.
For all purposes of this Amendment, the modifications set forth in Sections 2
through 10 of this Amendment shall be deemed effective on the Effective Date
upon satisfaction of the foregoing conditions precedent and shall be deemed
effective immediately prior to the joinders contemplated pursuant to Section 11
of this Amendment.
Section 13.     Effectiveness of Joinder. The joinder of Cooper Netherlands and
Cooper Costa Rica as Additional Revolving Borrowers pursuant to Section 11 of
this Amendment shall be effective on the date upon which each of the following
conditions precedent has been satisfied:
(a)    The conditions precedent set forth in Section 12 of this Amendment shall
have been satisfied.
(b)    The Administrative Agent (or its counsel) shall have received from each
of Cooper Netherlands and Cooper Costa Rica duly executed Notes in favor of each
Lender requesting a Note at least three (3) Business Days prior to the Effective
Date.
(c)    The Administrative Agent shall have received (i) a certificate of each of
Cooper Netherlands and Cooper Costa Rica, dated the Effective Date and executed
by its Secretary, Assistant Secretary, appointed Manager, or other authorized
signatory, as applicable, which shall (A) certify the resolutions of its Board
of Directors, members or other governing body authorizing the execution,
delivery and performance of this Amendment, (B) identify by name and title and
bear the signatures of the officers authorized to sign this Amendment and any
other Loan Document, (C) contain appropriate attachments, including the
certificate or articles of incorporation or organization certified by the
relevant authority of the jurisdiction of organization and a true and correct
copy of its by‑laws or operating, management or partnership agreement, or other
organizational or governing documents and (D) for Cooper Netherlands, attach and
certify as true and correct and in full force and effect: (a) its deed of
incorporation (oprichtingsakte) and if amended after incorporation, its articles
of association (statuten), (b) an up-to-date certified (gewaarmerkt) extract of
the Dutch Chamber of Commerce (Kamer van Koophandel) dated no later than 3
Business Days prior to the Effective Date, and (c) if required by applicable law
or its articles of association: a copy of a signed, unconditional and positive
advice from each relevant works council (ondernemingsraad) or central or
European works council of Cooper Netherlands approving the terms of, and the
transactions contemplated by, this Agreement and the Loan Documents to which
Cooper Netherlands will become party, together with the signed request for
advice, and (ii) a good standing certificate for Cooper Costa Rica as of a
recent date from its jurisdiction of organization or the substantive equivalent
available in its jurisdiction of organization from the appropriate governmental
officer in such jurisdiction.


NAI-1506002948v15



--------------------------------------------------------------------------------




(d)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (a) Latham & Watkins LLP, counsel for the Borrowers and the other Loan
Parties, and (b) applicable local counsel for each of Cooper Netherlands and
Cooper Costa Rica, in each case, in form and substance reasonably acceptable to
the Administrative Agent. The Borrowers hereby request each such counsel to
deliver such opinion.
(e)    The Administrative Agent shall have received a properly completed and
signed IRS Form W-8 or W-9, as applicable, for each of Cooper Netherlands and
Cooper Costa Rica.
(f)    The Administrative Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, for each of Cooper Netherlands and
Cooper Costa Rica and, if any Loan Party qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, a Beneficial Ownership Certification
in relation to such entity, all to the extent requested at least three (3)
Business Days prior to the Effective Date.
Section 14.     Representations and Warranties. Each Borrower (which shall
include each of Cooper Netherlands and Cooper Costa Rica) and each Subsidiary
Guarantor, by signing below, hereby represents and warrants to the
Administrative Agent and the Lenders that:
(a)    each Borrower and each Subsidiary Guarantor has the legal power and
authority to execute and deliver this Amendment;
(b)    the officers executing this Amendment on behalf of each Borrower and each
Subsidiary Guarantor have been duly authorized to execute and deliver the same
and bind such Borrower or such Subsidiary Guarantor with respect to the
provisions hereof;
(c)    no Default or Event of Default exists under the Credit Agreement, nor
will any occur immediately after the execution and delivery of this Amendment;
(d)    this Amendment constitutes the legal, valid and binding agreement and
obligation of the Borrowers and each Subsidiary Guarantor, enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law);
(e)    the information included in each Beneficial Ownership Certification
provided by the Borrowers is true and correct in all respects; and
(f)    each of the representations and warranties set forth in Article III of
the Credit Agreement is true and correct in all material respects as of the date
hereof, except to the extent that any thereof expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of the date when made.
Section 15.     Credit Agreement Unaffected. Each reference to the Credit
Agreement in any Loan Document shall hereafter be construed as a reference to
the Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement shall remain in full force and
effect and be unaffected hereby. This Amendment shall be a Loan Document.


NAI-1506002948v15



--------------------------------------------------------------------------------




Section 16.     Subsidiary Guarantor Acknowledgment. Each Subsidiary Guarantor,
by signing this Amendment:
(a)    consents and agrees to and acknowledges the terms of this Amendment;
(b)    acknowledges and agrees that all of the Loan Documents to which such
Subsidiary Guarantor is a party or is otherwise bound shall continue in full
force and effect and that all of such Subsidiary Guarantor’s obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment; and
(c)    acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Amendment, such Subsidiary Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
which such Subsidiary Guarantor is a party to consent to the amendments to the
Credit Agreement effected pursuant to this Amendment and (ii) nothing in the
Credit Agreement, this Amendment or any other Loan Document shall be deemed to
require the consent of such Subsidiary Guarantor to any future amendments or
modifications to the Credit Agreement.
Section 17.     Entire Agreement. This Amendment, together with the Credit
Agreement and the other Loan Documents, integrates all the terms and conditions
mentioned herein or incidental hereto and supersedes all oral representations
and negotiations and prior writings with respect to the subject matter hereof.
Section 18.     Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
Section 19.     Governing Law. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. TO THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWERS HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS AMENDMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.
Section 20.     Jurisdiction. EACH BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AMENDMENT


NAI-1506002948v15



--------------------------------------------------------------------------------




SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS AGAINST ANY BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
Section 21.     JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
[Signature pages follow.]




NAI-1506002948v15



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.


 
 
THE COOPER COMPANIES, INC., as an Existing Borrower 



 
By:___________/s/ Randal L. Golden_____________
      Name: Randal L. Golden      
      Title: Vice President, General Counsel & Secretary




COOPERVISION INTERNATIONAL HOLDING COMPANY, LP, as an Existing Borrower


By: COOPER HOLDING COMPANY LLC
as General Partner 



 
By:___________/s/ Randal L. Golden____________
     Name: Randal L. Golden   
     Title: Manager




COOPERSURGICAL NETHERLANDS B.V., as an Additional Revolving Borrower 



 
By:___________/s/ Randal L. Golden_____________
      Name: Randal L. Golden      
      Title: Managing Director B
   


COOPERVISION MANUFACTURING COSTA RICA, S.R.L., as an Additional Revolving
Borrower 



 
By:___________/s/ Randal L. Golden_____________
      Name: Randal L. Golden   
      Title: Manager















NAI-1506002948

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.


    
 
 
 
 
THE COOPER COMPANIES, INC., as an Existing Borrower



 
By:______________________________________
      Name: Randal L. Golden
      Title: Vice President, General Counsel & Secretary




COOPERVISION INTERNATIONAL HOLDING COMPANY, LP, as an Existing Borrower


By: COOPER HOLDING COMPANY LLC
as General Partner



 
By:______________________________________
     Name: Randal L. Golden
     Title: Manager




COOPERSURGICAL NETHERLANDS B.V., as an Additional Revolving Borrower



 
By:_____/s/ E.J.F. Langemeijer__/s/ AMC van Zuilen
      Name: E.J.F. Langemeijer AMC van Zuilen
      Title: Director A
   


COOPERVISION MANUFACTURING COSTA RICA, S.R.L., as an Additional Revolving
Borrower



 
By:______________________________________
      Name: Randal L. Golden
      Title: Manager







NAI-1506002948

--------------------------------------------------------------------------------








 
 
 
   
 
 
 
KEYBANK NATIONAL ASSOCIATION,
   as the Administrative Agent and a Lender


By:_____/s/ Marianne T. Meil ________________
Name: Marianne T. Meil
Title: Senior Vice President





NAI-1506002948

--------------------------------------------------------------------------------






Each of the undersigned Subsidiary
Guarantors acknowledges the terms of and
consents to the foregoing:



COOPERVISION, INC.


By:______/s/ Randal L. Golden_____________
Name: Randal L. Golden    
Title: Vice President, General Counsel & Secretary



COOPERSURGICAL, INC.


By:______/s/ Randal L. Golden_____________
Name: Randal L. Golden    
Title: Vice President, General Counsel & Secretary




COOPER MEDICAL, INC.


By:______/s/ Randal L. Golden_____________
Name: Randal L. Golden    
Title: Vice President, General Counsel & Secretary


ORIGIO, INC.


By:______/s/ Randal L. Golden_____________
Name: Randal L. Golden    
Title: Vice President, General Counsel & Secretary








NAI-1506002948

--------------------------------------------------------------------------------






Signature Page to
Joinder and Amendment No. 1 to Revolving Credit and Term Loan Agreement,
dated as of the date first above written,
among The Cooper Companies, Inc. and CooperVision International Holding Company,
LP,
as the Existing Borrowers,
CooperSurgical Netherlands B.V. and CooperVision Manufacturing Costa Rica,
S.R.L.,
as the Joining Borrowers
KeyBank National Association, as the Administrative Agent,
and the Lenders party thereto




Name of Institution:
Bank of America, N.A.




By: :_______/s/ Sebastian Lurie___________
   Name: Sebastian Lurie
   Title: SVP















NAI-1506002948



--------------------------------------------------------------------------------






Signature Page to
Joinder and Amendment No. 1 to Revolving Credit and Term Loan Agreement,
dated as of the date first above written,
among The Cooper Companies, Inc. and CooperVision International Holding Company,
LP,
as the Existing Borrowers,
CooperSurgical Netherlands B.V. and CooperVision Manufacturing Costa Rica,
S.R.L.,
as the Joining Borrowers
KeyBank National Association, as the Administrative Agent,
and the Lenders party thereto




Name of Institution:
Bank of the West




By: :_______/s/ Adriana Collins ___________
   Name: Adriana Collins
   Title: Director





















NAI-1506002948



--------------------------------------------------------------------------------






Signature Page to
Joinder and Amendment No. 1 to Revolving Credit and Term Loan Agreement,
dated as of the date first above written,
among The Cooper Companies, Inc. and CooperVision International Holding Company,
LP,
as the Existing Borrowers,
CooperSurgical Netherlands B.V. and CooperVision Manufacturing Costa Rica,
S.R.L.,
as the Joining Borrowers
KeyBank National Association, as the Administrative Agent,
and the Lenders party thereto




Name of Institution:
Branch Banking and Trust Company,




By:_______/s/ Erron Powers___________
   Name: Erron Powers
   Title: Senior Vice President













NAI-1506002948



--------------------------------------------------------------------------------






Signature Page to
Joinder and Amendment No. 1 to Revolving Credit and Term Loan Agreement,
dated as of the date first above written,
among The Cooper Companies, Inc. and CooperVision International Holding Company,
LP,
as the Existing Borrowers,
CooperSurgical Netherlands B.V. and CooperVision Manufacturing Costa Rica,
S.R.L.,
as the Joining Borrowers
KeyBank National Association, as the Administrative Agent,
and the Lenders party thereto




Name of Institution:
CITIBANK, N.A.




By:_______/s/ Eugene Yermash ___________
   Name: Eugene Yermash
   Title: Vice President


 
 











NAI-1506002948



--------------------------------------------------------------------------------






Signature Page to
Joinder and Amendment No. 1 to Revolving Credit and Term Loan Agreement,
dated as of the date first above written,
among The Cooper Companies, Inc. and CooperVision International Holding Company,
LP,
as the Existing Borrowers,
CooperSurgical Netherlands B.V. and CooperVision Manufacturing Costa Rica,
S.R.L.,
as the Joining Borrowers
KeyBank National Association, as the Administrative Agent,
and the Lenders party thereto




Name of Institution:
Citizens Bank, N.A.




By:_______/s/ Mark Guyeski ___________
   Name: Mark Guyeski
   Title: Vice President













NAI-1506002948



--------------------------------------------------------------------------------






Signature Page to
Joinder and Amendment No. 1 to Revolving Credit and Term Loan Agreement,
dated as of the date first above written,
among The Cooper Companies, Inc. and CooperVision International Holding Company,
LP,
as the Existing Borrowers,
CooperSurgical Netherlands B.V. and CooperVision Manufacturing Costa Rica,
S.R.L.,
as the Joining Borrowers
KeyBank National Association, as the Administrative Agent,
and the Lenders party thereto




Name of Institution:
DNB Capital LLC




By: /s/ Kristie Li /s/ Kristi Birkeland Sorensen   
   Name: Kristie Li Kristi Birkeland Sorensen
   Title: Senior Vice Senior Vice
President President
Head of Corporate 
                                                                   Banking


 
 





NAI-1506002948



--------------------------------------------------------------------------------






Signature Page to
Joinder and Amendment No. 1 to Revolving Credit and Term Loan Agreement,
dated as of the date first above written,
among The Cooper Companies, Inc. and CooperVision International Holding Company,
LP,
as the Existing Borrowers,
CooperSurgical Netherlands B.V. and CooperVision Manufacturing Costa Rica,
S.R.L.,
as the Joining Borrowers
KeyBank National Association, as the Administrative Agent,
and the Lenders party thereto




Name of Institution:
JPMorgan Chase, N.A.




By:_______/s/ Lynn Braun__________
   Name: Lynn Braun
   Title: Executive Director















NAI-1506002948



--------------------------------------------------------------------------------






Signature Page to
Joinder and Amendment No. 1 to Revolving Credit and Term Loan Agreement,
dated as of the date first above written,
among The Cooper Companies, Inc. and CooperVision International Holding Company,
LP,
as the Existing Borrowers,
CooperSurgical Netherlands B.V. and CooperVision Manufacturing Costa Rica,
S.R.L.,
as the Joining Borrowers
KeyBank National Association, as the Administrative Agent,
and the Lenders party thereto




Name of Institution:
KBC Bank N.V., New York Branch




By:_______/s/ Nicholas Fiore___________
   Name: Nicholas Fiore
   Title: Director






By:_______/s/ Susan M. Silver___________
   Name: Susan M. Silver
   Title: Managing Director





















NAI-1506002948



--------------------------------------------------------------------------------






Signature Page to
Joinder and Amendment No. 1 to Revolving Credit and Term Loan Agreement,
dated as of the date first above written,
among The Cooper Companies, Inc. and CooperVision International Holding Company,
LP,
as the Existing Borrowers,
CooperSurgical Netherlands B.V. and CooperVision Manufacturing Costa Rica,
S.R.L.,
as the Joining Borrowers
KeyBank National Association, as the Administrative Agent,
and the Lenders party thereto




Name of Institution:
Lloyds Bank Corporate Markets plc




By: /s/ Enn Walsh   
   Name: Enn Walsh
   Title: Assistant Vice President
Transaction Execution
Category A
    W004






By: /s/ Daven Popat   
   Name: Daven Popat
   Title: Senior Vice President
Transaction Execution
Category A
     P003


 
 











NAI-1506002948



--------------------------------------------------------------------------------






Signature Page to
Joinder and Amendment No. 1 to Revolving Credit and Term Loan Agreement,
dated as of the date first above written,
among The Cooper Companies, Inc. and CooperVision International Holding Company,
LP,
as the Existing Borrowers,
CooperSurgical Netherlands B.V. and CooperVision Manufacturing Costa Rica,
S.R.L.,
as the Joining Borrowers
KeyBank National Association, as the Administrative Agent,
and the Lenders party thereto




Name of Institution:
MUFG Union Bank, N.A.




By:_______/s/ Kenneth J. Beck__________
   Name: Kenneth J. Beck
   Title: Director













NAI-1506002948



--------------------------------------------------------------------------------






Signature Page to
Joinder and Amendment No. 1 to Revolving Credit and Term Loan Agreement,
dated as of the date first above written,
among The Cooper Companies, Inc. and CooperVision International Holding Company,
LP,
as the Existing Borrowers,
CooperSurgical Netherlands B.V. and CooperVision Manufacturing Costa Rica,
S.R.L.,
as the Joining Borrowers
KeyBank National Association, as the Administrative Agent,
and the Lenders party thereto




Name of Institution:
PNC Bank, National Association




By:_______/s/ Jennifer L. Shafer__________
   Name: Jennifer L. Shafer
   Title: Vice President













NAI-1506002948



--------------------------------------------------------------------------------






Signature Page to
Joinder and Amendment No. 1 to Revolving Credit and Term Loan Agreement,
dated as of the date first above written,
among The Cooper Companies, Inc. and CooperVision International Holding Company,
LP,
as the Existing Borrowers,
CooperSurgical Netherlands B.V. and CooperVision Manufacturing Costa Rica,
S.R.L.,
as the Joining Borrowers
KeyBank National Association, as the Administrative Agent,
and the Lenders party thereto




Name of Institution:
REGIONS BANK




By:_______/s/ Ned Spitzer___________
Name: Ned Spitzer
Title: Managing Director





















NAI-1506002948



--------------------------------------------------------------------------------






Signature Page to
Joinder and Amendment No. 1 to Revolving Credit and Term Loan Agreement,
dated as of the date first above written,
among The Cooper Companies, Inc. and CooperVision International Holding Company,
LP,
as the Existing Borrowers,
CooperSurgical Netherlands B.V. and CooperVision Manufacturing Costa Rica,
S.R.L.,
as the Joining Borrowers
KeyBank National Association, as the Administrative Agent,
and the Lenders party thereto




Name of Institution:
TD Bank, N.A.




By:_______/s/ Shreya Shah___________
   Name: Shreya Shah
   Title: Senior Vice President


 
 











NAI-1506002948



--------------------------------------------------------------------------------






Signature Page to
Joinder and Amendment No. 1 to Revolving Credit and Term Loan Agreement,
dated as of the date first above written,
among The Cooper Companies, Inc. and CooperVision International Holding Company,
LP,
as the Existing Borrowers,
CooperSurgical Netherlands B.V. and CooperVision Manufacturing Costa Rica,
S.R.L.,
as the Joining Borrowers
KeyBank National Association, as the Administrative Agent,
and the Lenders party thereto




Name of Institution:
U.S. BANK NATIONAL ASSOCIATION




By:_______/s/ Tom Priedman___________
   Name: Tom Priedman
   Title: Vice President













NAI-1506002948



--------------------------------------------------------------------------------






Signature Page to
Joinder and Amendment No. 1 to Revolving Credit and Term Loan Agreement,
dated as of the date first above written,
among The Cooper Companies, Inc. and CooperVision International Holding Company,
LP,
as the Existing Borrowers,
CooperSurgical Netherlands B.V. and CooperVision Manufacturing Costa Rica,
S.R.L.,
as the Joining Borrowers
KeyBank National Association, as the Administrative Agent,
and the Lenders party thereto




Name of Institution:
Wells Fargo Bank, National Association




By:_______/s/ Andrea S Chen__________
   Name: Andrea S Chen
   Title: Managing Director

















NAI-1506002948

